             Case 1:21-mj-04262-UA Document 6 Filed 05/19/21 Page 1 of 2




                                                             May 19, 2021
                                                                            SO ORDERED.
By E-Mail

The Honorable Robert W. Lehrburger
United States Magistrate Judge                                              Robert W. Lehrburger, USMJ
Southern District of New York                                               May 19, 2021
500 Pearl Street
New York, NY 10007

                  Re:     United States v. Seth Andrew, 21 Mag. 4262

Dear Judge Lehrburger:

       We represent Mr. Seth Andrew in the above-captioned case. We write to respectfully
request a modification of the bail conditions imposed by the Court on April 27, 2021. See ECF
No. 4. The government and Pretrial Services Officer Dominique Jackson do not oppose the
proposed modification.

       Under the terms of his release, Mr. Andrew must remain within the District of Vermont,
where he currently resides, except for attorney visits and court appearances. Mr. Andrew, who
has been fully compliant with the terms of his release, intends to relocate his family to a home in
Rhode Island 1 and anticipates that such a move will require several trips between Vermont and
Rhode Island over the course of a few weeks.

        We therefore respectfully request that the Court modify Mr. Andrew’s conditions of
release to permit him to travel between Vermont and Rhode Island for the purpose of relocation,
on pre-arranged dates to be determined with Officer Jackson. Further, we request that the terms
of Mr. Andrew’s release be modified so that, upon completion of the move on or about June 7,
2021, his travel would be restricted to the District of Rhode Island, except for travel to the
Southern District of New York for attorney visits and court appearances.

       We thank the Court for its consideration of this request.



                                                             Respectfully submitted,
                                                             KRIEGER KIM & LEWIN LLP


                                                       By: ____________________________
                                                           Edward Y. Kim



       1
           The address of the home has been provided to Officer Jackson.
         Case 1:21-mj-04262-UA Document 6 Filed 05/19/21 Page 2 of 2

May 19, 2021
Page 2 of 2



cc:   AUSA Ryan B. Finkel
      Pretrial Services Officer Dominique Jackson
